Per Curiam.
Plaintiff’s automobile was traveling northwardly on a paved highway at a speed of 50 m.p.h. in a 55-mile speed zone. The road was straight. The weather was dry and clear. The collision occurred shortly after 8:00 a.m. The Styles car came from a filling station on the east side of the highway. Plaintiff saw the Styles car start to move. “It was moving out towards the road very, very slowly.” She advised her husband to blow the horn. He did so.
There was a bag of candy on the seat between plaintiff and her husband. He and she were eating from the bag when she observed *358the Styles car. Her husband continued to eat therefrom. Skid marks showed defendant Nantz applied his brakes 65 to 70 feet prior to the collision. There was no evidence to show the Styles car had entered the highway prior to that time nor was there evidence to show that a prudent driver should have anticipated that Styles would enter the highway in violation of G.S. 20-156 (a).
Plaintiff’s evidence fails to establish her allegations of negligence. Garner v. Pittman, 237 N.C. 328, 75 S.E. 2d 111.
Affirmed.